The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s submission filed on 21 November 2022.     THIS ACTION IS FINAL.


Status of Claims
Claims 1-2, 7-9, 14-15 are pending.
Claims 3-6, 10-13 are cancelled.
Claims 1-2, 7-9, 14-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-2, 7-9, 14-15.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-2, 7-9, 14-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 9, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9, in part, recites 
“…. obtaining …. the respective first parameter weight indexes corresponding to weights of the respective first parameters by calculating the respective first parameters corresponding to the received plurality of first channels with the received first channels; generating and outputting …. at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels; …. and obtaining …. the respective second parameter weight indexes corresponding to weights of the respective second parameters by calculating the respective second parameters corresponding to the received plurality of second channels with the received second channels; identifying …. a first parameter having the highest first parameter weight index among the plurality of first parameters as a first architecture parameter, and identifying a second parameter having the highest second parameter weight index among the plurality of second parameters as a second architecture parameter; 2Application No. 16/281,582Docket No. 5180-0002 removing …. the first parameters other than the identified first architecture parameter among the plurality of first parameters, and removing the second parameters other than the identified second architecture parameter among the plurality of second parameters… modifying …. an error of weight of the first architecture parameter by calculating the first channel corresponding to the first architecture parameter with the first architecture parameter; generating and outputting, by the processor, one second channel group by combining the first channel corresponding to the first architecture parameter with the other channel; …. and modifying …. an error of weight of the second architecture parameter by calculating the second channel corresponding to the second architecture parameter with the second architecture parameter, wherein in the receiving of the plurality of first channels in unit of channel, a first operator included in the processor receives the number of channels corresponding to the number of first parameters included in the first operator from each of the channels of at least one first channel group” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than the possible implementation of using general purpose computing processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the possible implementation of using general purpose computing processors,  “obtaining”, “generating”, “identifying”, “removing”, “modifying”, in the limitation citied above could be performed by a human mind (e.g., a human data analyst could process data according to certain processing models, like spread-sheet type of tables including multiple parameterized functions of mathematical operations), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: 2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 recites the additional elements: (a) using generic computer elements (the possible implementation of using general purpose computing processors); (b) “receiving, by the input interface, a plurality of first channels in units of channel among a plurality of channels included in at least one first channel group”, “receiving, by the input interface, a plurality of second channels in units of channel among a plurality of channels included in at least one generated second channel group”, “receiving, by the input interface, only the first channel corresponding to the identified first architecture parameter among the plurality of channels included in the first channel group”, “receiving, by the input interface, only the second channel corresponding to the identified second architecture parameter among the plurality of channels included in the second channel group” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., like the possible implementation of using general purpose computing processors) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input / output is WURC and/or insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2, 7-8 / 14-15 are dependent on claim 1 / 9 and include all the limitations of claim 1 / 9. Therefore, claims 2, 7-8 / 14-15 recite the same abstract ideas. 
With regards to claims 2, the claim recites the additional element “wherein each of the first parameter and the second parameter includes a plurality of weights, in the obtaining of the first parameter weight indexes, absolute values of the plurality of weights for the respective first parameters are summed, and the first parameter weight indexes are obtained based on the summed absolute value of the respective first parameters, and in the obtaining of the second parameter weight indexes, absolute values of the plurality of weights for the respective second parameters are summed, and the second parameter weight indexes are obtained based on the summed absolute value of the respective second parameter”, which as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of taking absolute value & summation, based on their broadest reasonable interpretation, describe mathematical relationships and computation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to claims 7-8 / 14-15, the claims recite additional process for data analysis model processing, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.



Response to Argument
Applicant’s arguments filed 21 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, 
1) Applicant argued that (p.13-14) ….

    PNG
    media_image1.png
    214
    872
    media_image1.png
    Greyscale

Examiner replies: The invention claimed is directed data analysis models building which could be handled by human data analysts, who can construct data analysis models by linking multiple parameterized functional calculation spread sheets together The claims are directed to data analysis model handling and there is no additional elements in the claim showing controlling any apparatus. The claims are not patent eligible.
2) Applicant argued that (p.15) 

    PNG
    media_image2.png
    264
    897
    media_image2.png
    Greyscale

Examiner replies: The invention claimed is directed to optimizing data analysis model which could be handled by human with possible assistance of paper / pen / calculator.  Improving an abstract idea is still an abstract idea.  There is no additional elements showing integration into existing technology. The claims are not patent eligible.
3) Applicant argued that (p.16-17) 

    PNG
    media_image3.png
    187
    863
    media_image3.png
    Greyscale

….

    PNG
    media_image4.png
    186
    874
    media_image4.png
    Greyscale

Examiner replies: As the data analysis model in the claim is an abstract idea. Searching for optimal model is still an abstract idea.  The claims are not patent eligible
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128